DETAILED ACTION
This action supersedes the previous action mailed 2/23/21. The finality of the previous action is hereby withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed on November 10, 2020.
 Claims 39,46,53,57 have been amended.
Claims have been cancelled.
No Claims have been added.
Claims 36-57 are currently pending.
Response to Arguments
Applicant’s arguments, see pages 9-16, filed November 10,2020, with respect to the rejection(s) of claim(s) 36-57 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 3GPP TSG-RAN WG4 Meeting Ad Hoc 2010 #4 submitted by the applicant as prior art (hereinafter AAPA) which discloses determining the reporting configuration comprises setting the respective range of values of power headroom represented by each reportable value as a function of the number of reportable values, a coverage condition of the user equipment, and the power class of the user equipment, with a lowest one of the respective ranges of values (Pages 1-2 Tables 1 and 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worrall et al. (US Application 2012/0127933, hereinafter Worrall) in view of 3GPP TSG-RAN WG4 Meeting Ad Hoc 2010 #4 submitted by the applicant as prior art (hereinafter AAPA)
Regarding claims 36, 39,43, 46,50, 53,54,57, Worrall discloses a method, a base station, a user equipment (Figs. 1-5) performed by a base station (110,120), the method comprising: 
transceiver circuitry (210,220) configured for communicating with a user equipment; and processing circuitry (240) operatively associated with the transceiver circuitry and configured to
determining a reporting configuration for a user equipment (130) to report power headroom to the base station, based on a power class of the user equipment, wherein the reporting configuration comprises a plurality of reportable values, wherein each reportable value corresponds to a respective range of values of a power headroom, and wherein the respective range that each reportable value corresponds to is a function of the power class of the user equipment(Abstract, [0018]- [0037], [0064]-[0094], which recites the method includes receiving, at a base station, a power headroom report from user equipment. The power headroom report includes information related to a maximum output power set at the user equipment. The maximum output power is set within a defined range. The defined range includes a maximum value and a minimum value. The minimum value is based on a maximum power signaled by the base station, a power class of the user equipment, a maximum power reduction permitted, an additional maximum power reduction permitted, a reduction term dependent on transmission bandwidth, and a power management term. The method further includes scheduling an uplink transmission by the user equipment based on the received power headroom report. In one embodiment, the receiving receives at least one of the set maximum output power, the power management term, and an amount of an actual power reduction due to the power management term. ); and 
receiving, from the user equipment, a reportable value from the plurality of reportable values, and wherein the respective range of values of the power headroom indicated by the reportable value is based on the reporting configuration(Abstract, [0018]- [0037], [0064]-[0094], which recites the method includes receiving, at a base station, a power headroom report from user equipment. The power headroom report includes information related to a maximum output power set at the user equipment. The maximum output power is set within a defined range. The defined range includes a maximum value and a minimum value. The minimum value is based on a maximum power signaled by the base station, a power class of the user equipment, a maximum power reduction permitted, an additional maximum power reduction permitted, a reduction term dependent on transmission bandwidth, and a power management term. The method further includes scheduling an uplink transmission by the user equipment based on the received power headroom report. In one embodiment, the receiving receives at least one of the set maximum output power, the power management term, and an amount of an actual power reduction due to the power management term. ).  
	Worrall does not explicitly disclose determining the reporting configuration comprises setting the respective range of values of power headroom represented by each reportable value as a function of the number of reportable values, a coverage condition of the user equipment, and the power class of the user equipment, with a lowest one of the respective ranges of values of power headroom being bounded at a lower end by the minimum value of power headroom defined by the power class of the UE.
	However, AAPA determining the reporting configuration comprises setting the respective range of values of power headroom represented by each reportable value as a function of the number of reportable values, a coverage condition of the user equipment, and the power class of the user equipment, with a lowest one of the respective ranges of values of power headroom being bounded at a lower end by the minimum value of power headroom defined by the power class of the UE (Pages 1-2 Tables 1 and 2).
	Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of AAPA with the teaching of Worrall by using the above features such as determining the reporting configuration comprises setting the respective range of values of power headroom represented by each reportable value as a function of the number of reportable values, 
	Regarding claims 37,44,51, 55, Worrall discloses the method according to claim 36, wherein determining the reporting configuration for the user equipment to report power headroom to the base station comprises determining the power class of the user equipment and associating the power class with the reporting configuration for the user equipment to report power headroom to the base station(Abstract, [0018]- [0037], [0064]-[0094]).  
Regarding claims 38, 45, 52,Worrall discloses the method according to claim 36, the method further comprising: obtaining a capability information of the user equipment indicating one of: that the user equipment is capable of supporting at least two user equipment power classes, and   that the user equipment is capable of supporting a power class of 14 dBm(Abstract, [0018]- [0037], [0064]-[0094]).    
Regarding claims 40, 47, Worrall discloses the method according to claim 36, wherein the reporting configuration comprises a reporting resolution, and wherein the reporting resolution is adapted as a function of the power class of the user equipment (Abstract, [0018] - [0037], [0064]-[0094]).  
Regarding claims 41, 48, Worrall discloses the method according to claim 36, wherein the reporting configuration is further based on a coverage level the user equipment is in (Abstract, [0018]- [0037], [0064]-[0094]).    
Regarding claims 42, 49, Worrall discloses the method according to claim 36, wherein the power class of the user equipment is 14 dBm(Abstract, [0018]- [0037], [0064]-[0094]).   
Regarding claim 56, Worrall discloses the user equipment according to claim 54, wherein the processing circuitry is configured to obtain capability information of the user equipment indicating one of: that the user equipment is capable of supporting at least two user equipment power classes, that the user equipment is capable of supporting a power class of 14 dBm, and a configuration from the base station to operate with one of the at least two user equipment power classes supported by the user equipment(Abstract, [0018]- [0037], [0064]-[0094]).   

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DADY CHERY/Primary Examiner, Art Unit 2461